11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In re Joe G. Vera and Florentino Morales
No. 
11-02-00072-CV B
Original Proceeding
 
This is an original proceeding.  Relators seek a writ of mandamus from this
court directing the Chairman of the Dawson County Democratic Party to place
their names on the 2002 Dawson County Democratic Primary Ballot.  We conditionally grant the writ of mandamus.
On December 14, 2001, Florentino Morales filed a
petition in lieu of a filing fee to run as a Democrat for the position of
County Commissioner, Precinct 2, for Dawson County.  On January 2, 2002, Joe G. Vera filed a petition in lieu of a
filing fee to run as a Democrat for the position of Dawson County Judge.  Both Morales and Vera used a form
promulgated by the Secretary of State=s
office in 1989.  The 1989 form had a
space for a signature and spaces for the signer=s
printed name, street address, city, and zip code (Texas was preprinted on the
form as the state of residence), for the date, for the county, and for the signer=s voter registration
number.  The 1989 form did not have a
space for the signer=s
date of birth.  Eldon Moody, the
Democratic County Chairman, accepted 
both petitions.  On January 15,
2002, Moody telephoned Vera and informed him that his name would not be on the
ballot because the Secretary of State had told Moody the 1989 form was not the
correct form.  On January 18, 2002,
Moody informed Morales that his name would not be on the ballot because the
1989 form was not the correct form.
In their petition for writ of mandamus, relators
contend that the information they supplied in their petitions in lieu of a
filing fee was sufficient to validate the signatures on their petitions.
Therefore, relators contend that their names should appear on the Democratic
Primary Ballot.  Moody responds that
relators= petitions
were invalid because they used an out-of-date form which failed to provide a
place to list the signer=s
date of birth and that relators have waited too long to complain and are barred
by laches.




In order to appear as a candidate on a general
election primary ballot, TEX. ELEC. CODE ANN. '
172.021 (Vernon Supp. 2002) requires that the candidate make an application in
compliance with TEX. ELEC. CODE ANN. '
141.031 (Vernon Supp. 2002) and file either the appropriate filing fee or Aa petition that satisfies
the requirements prescribed@
by TEX. ELEC. CODE ANN. '
141.062 (Vernon 1986).    Section
141.062 provides in pertinent part:
(a)
To be valid, a petition must:
 
(1) be timely filed with the appropriate
authority;
(2) contain valid signatures in the number
required by this code; and
(3) comply with any other applicable requirements
for validity prescribed by this code.
 
TEX. ELEC. CODE ANN. '
141.063 (Vernon Supp. 2002) states that a signature on a petition is valid if
the signer is a registered voter and the petition includes the signer=s residence address, date
of birth, and voter=s
registration number as well as the signer=s
printed name and the date of signing. 
The Texas Supreme Court has recently addressed the
validity of the signatures on a petition in lieu of a filing fee in the case of
In re Kevin H. Bell, 45 Tex. Sup. Ct. J. 336 (Janaury 22, 2002).  In Bell, some of the signers did not
include the city in which they resided as specified in Section 141.063.  The Bell court noted that, under the
Code Construction Act, TEX. GOV=T
CODE ANN. ' 311.001 et
seq. (Vernon 1998 & Supp. 2002), the legislature is presumed to have
intended a Ajust and
reasonable result@ in
enacting statutes.  In re Kevin H. Bell,
supra at 337.  See also In re Gamble,
___ Tex. Sup. Ct. J. ___, No. 02-0104 (February 19, 2002).  The court held that the omission of the city
of residence did not Aundermine
the purpose behind the Election Code=s
>residence address= requirement [to prevent
election fraud] because there is enough other information to allow voting-
eligibility verification.@  In re Kevin H. Bell, supra at 339.  The court further held that the signatures
were not invalid for the purposes of Section 141.063 and must be counted.
 The
signatures on Morales=
and on Vera=s
petitions could be readily verified by checking the voter registration records
for Dawson County.   The signers
furnished their voter=s
registration numbers.   When registering
to vote, the date of birth must be furnished. 
TEX. ELEC. CODE ANN. '
13.002 (Vernon Supp. 2002).   Therefore,
following the Texas Supreme Court=s
reasoning and holding in Bell, we find that the omission of the signers= dates of birth does not
undermine the purpose behind the Election Code and that both Morales and Vera
should appear as candidates on the Dawson County Democratic Primary Ballot.




We disagree with the argument that Morales and
Vera have waited too long to raise their complaint and are, therefore, barred
by the doctrine of laches.  The primary
is scheduled for March 12, 2002.  Early
voting is scheduled to begin on February 25, 2002.  By the respondent=s
calculations, today is the 20th day before the election.  Current technology should afford sufficient
time to add Morales and Vera to the ballots prior to the 17th day before the
election when ballots must be mailed.
The petition for writ of mandamus is conditionally
granted.  In the event that Joe G. Vera
is not added to the Dawson County Democratic Primary Ballot as a candidate for
Dawson County Judge or that Florentino Morales is not added to the Dawson
County Democratic Primary Ballot as a candidate for Dawson County Commissioner,
Precinct 2, mandamus shall then issue.
 
W. G. ARNOT, III
CHIEF JUSTICE
 
February 20, 2002
Publish.  See TEX.R.APP.P.
47.3(b).
Panel
consists of: Arnot, C.J., and
Wright,
J., and McCall, J.